DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 2, 9 , 10, 19, 20 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,850,659 to Roth.
Regarding claim 1, Roth '659 discloses a decking hanger system, comprising: at least one decking panel comprising: a plurality of decking flutes, wherein each of the plurality of decking flutes comprise an upper flange, a lower flange, and one or more webs operatively coupling the upper flange and the lower flange; and one or more keys 18/19 formed in the one or more webs of one or more flutes of the plurality of decking flutes within the at least one decking panel; wherein the one or more keys 18/19 are pre-formed into the one or more webs; a hanger 20 comprising: a first end 24; a second end 21; and an adjustment 42/22 for moving the first end 24 with respect to the second end 21; wherein the first end or the second end comprise one or more connectors 34/48; and wherein the one or more connectors 34/48 of the first end or the second end 21/24 is operatively coupled to the one or more keys 18/19 formed in the one or more webs (Fig. 2).

Regarding claim 12, Roth '659 discloses wherein the one or more connectors 34 of the first end 24 are operatively coupled to one or more first keys 18 of the first web, and wherein the one or more connectors 48 of the second end 24 are operatively coupled to one or more second keys 19 of the second web.
Regarding claim 13, Roth '659 discloses wherein the one or more connectors 34 of the first end 24 or the second end comprise a connector shape that corresponds to a key shape 18 of the one or more keys.
Regarding claim 14, Roth '659 discloses wherein the one or more connectors 34/48 of the first end or the second end 21/24 comprise a connector shape that is a point connector, a rounded line connector, a hemisphere connector, a flat connector, a radiused connector, or an edge connector (Figs. 3-12).
Regarding claim 15, Roth '659 discloses wherein the adjustment 42/22/26 for moving the first end 24 with respect to the second end 21 comprises a fastener 42 that rotates to move the first end24 with respect to the second end 21, a slide that allows the first end to move with respect to the second end, a flexing in the hanger to move the first end with respect to the second end, or a lever.
Regarding claim 16, Roth '659 discloses wherein the hanger further comprises: one or more orientation projections 104ab operatively coupled to the hanger adjacent the first end or the second end.
Regarding claim 17, Roth '659 discloses wherein the one or more orientation projections 104ab allow operative coupling of the one or more connectors of the first end or the second end to the one or more keys in one or more orientations, while preventing operative coupling of the one or 
Regarding claim 18, Roth '659 discloses a hanger 20 for a decking system, the hanger comprising: a first end; a second end; and an adjustment for moving the first end with respect to the second end 21/24; wherein the first end or the second end 21/24 comprise one or more connectors 34/48; and wherein the one or more connectors 34/48 of the first end or the second end is configured to be operatively coupled to one or more keys 18/19 formed in one or more webs of one or more decking panels 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,850,659 to Roth.
Regarding claims 9 and 20, Roth ‘659 discloses one or more connectors comprise a connector shape that is configured to interact with standard deformities or contours in the decking to be supported by the decking.  The examiner submits to use a round connector end would be an obvious modification considering that the round shape would naturally connect to a round surface or contour. 
In fact,  as long as the contour and connector end are of complimentary shape, the hanger would be supported by the decking – which is the purpose of Roth ‘659 (col. 4, lines 11-14 and 38-43 and 46-49).  
Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 10 and 19, Roth '659 discloses wherein the first end of the hanger, in another embodiment, comprises two or more connectors 104ab, wherein each of the two or more connectors 104ab are configured for operatively coupling with different locations of the one or more keys (col. 6, lines 51-53).  Roth ‘659 teaches that the hanger in this embodiment is similar to the other wedges expect that the end has two connectors that contact opposing surfaces or different locations of the decking surface to resist rotation of the wedge relative to the surface while being supported thereto. Noting that duplicating the connectors on an end allows for a more secure connection at opposing or different surfaces of the decking.

Response to Arguments
Regarding claims 1 and 18, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant does not specifically argue the rejections made to independent claims 1 and 18 except to say that they do not agree with the rejections.  
Regarding claims 9 and 20, applicant argues that the hanger of Roth has an edge or point.  The examiner notes that to change the shape of the connector would be an obvious modification.  The first description in Roth simply discloses that a connector shape is configured to interact with standard deformities or contours in the decking to be supported by the decking.  The examiner submits to use a round connector end would be an obvious modification considering that the round shape would 
Therefore,  as long as the contour and connector end are of complimentary shape, the hanger would be supported by the decking – which is the purpose of Roth ‘659 (col. 4, lines 11-14 and 38-43 and 46-49).  
Applicant’s own specification provide different shapes for the connectors and thus fails to provide that a round shape is critical to the invention.  In fact, applicant (para 17) makes clear, as does Roth (col. 4, lines 10-14), that the connector ends must comply with the surfaces to which they are attached.  Therefore, the examiner submits that rounding the shape of the end is a mere design choice.
Regarding claims 10 and 19, Roth clearly teaches an end having two connectors 104ab that obviously would contact opposing or different locations/surfaces of one or more keys in order to aid in resisting rotation (col. 6, lines 51-53).
The rejection of claims 1 and 11-20 are maintained and/or amended.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/               Primary Examiner, Art Unit 3632